     Case 2:17-cv-00062-SMJ     ECF No. 388      filed 07/29/20   PageID.7825 Page 1 of 18

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

1
                                                                    Jul 29, 2020
2                                                                      SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as Personal                   No. 2:17-cv-00062-SMJ
5    Representative of the Estate of G.B.,
     deceased,                                    ORDER GRANTING IN PART
6                                                 AND DENYING IN PART
                               Plaintiff,         INDIVIDUAL STATE
7                                                 DEFENDANTS’ MOTION FOR
                  v.                              SUMMARY JUDGMENT
8
     JENNIFER STRUS, individually and in
9    her official capacity acting under the
     color of state law; HEIDI KAAS,
10   individually and in her official capacity
     acting under the color of state law;
11   MELISSA KEHMEIER, individually
     and in her official capacity acting under
12   the color of state law; JAMES
     DESMOND, individually and in his
13   official capacity acting under the color
     of state law; CASSIE ANDERSON,
14   individually and in her official capacity
     acting under the color of state law;
15   BRINA CARRIGAN, individually and
     in her official capacity acting under the
16   color of state law; MAGGIE
     STEWART, individually and in her
17   official capacity acting under the color
     of state law; LORI BLAKE,
18   individually and in her official capacity
     acting under the color of state law;
19   SHANNON SULLIVAN, individually
     and in her official capacity acting under
20   the color of state law; SUSAN
     STEINER, individually and in her

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 1
     Case 2:17-cv-00062-SMJ     ECF No. 388      filed 07/29/20   PageID.7826 Page 2 of 18




1    official capacity acting under the color
     of state law; CAMERON NORTON,
2    individually and in his official capacity
     acting under the color of state law;
3    SARAH OASE, individually and in her
     official capacity acting under the color
4    of state law; RANA PULLOM,
     individually and in her official capacity
5    acting under the color of state law;
     DONALD WILLIAMS, individually
6    and in his official capacity acting under
     the color of state law; CHRIS MEJIA,
7    individually and in his official capacity
     acting under the color of state law;
8    RIVERSIDE SCHOOL DISTRICT NO.
     416, a Municipal Corporation duly
9    organized and existing under the laws
     of Washington State; JUANITA
10   MURRAY, individually and in her
     official capacity acting under the color
11   of state law; ROBERTA KRAMER,
     individually and in her official capacity
12   acting under the color of state law;
     SARAH RAMSDEN, individually and
13   in her official capacity acting under the
     color of state law; CAROLINE
14   RAYMOND, individually and in her
     official capacity acting under the color
15   of state law; CHERI MCQUESTEN,
     individually and in her official capacity
16   acting under the color of state law;
     SARAH RAMSEY, individually and in
17   her official capacity acting under the
     color of state law; TAMI BOONE,
18   individually and in her official capacity
     acting under the color of state law;
19   MELISSA REED, individually and in
     her official capacity acting under the
20   color of state law; ANN STOPAR,
     individually and in her official capacity

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 2
     Case 2:17-cv-00062-SMJ      ECF No. 388      filed 07/29/20   PageID.7827 Page 3 of 18




1    acting under the color of state law;
     KRISTINA GRIFFITH, individually
2    and in her official capacity acting under
     the color of state law; WENDY
3    SUPANCHICK, individually and in her
     official capacity acting under the color
4    of state law; SHERRY DORNQUAST,
     individually and in her official capacity
5    acting under the color of state law;
     GARY VANDERHOLM, individually
6    and in his official capacity acting under
     the color of state law; ROGER PRATT,
7    individually and in his official capacity
     acting under the color of state law;
8    CHRIS NIEUWENHUIS, individually
     and in his official capacity acting under
9    the color of state law; and JOHN DOES
     1–50, individually and in their official
10   capacities acting under the color of state
     law,
11
                               Defendants.
12

13         Before the Court, without oral argument, is the Individual State Defendants’1

14   Motion for Summary Judgment, ECF No. 359. The Individual State Defendants

15   seek summary judgment on Plaintiff’s negligence claims related to the death of

16   Plaintiff’s grandchild, G.B. Id. Plaintiff opposes the motion as to Defendants Sarah

17   Oase and James Desmond, two of the fourteen Individual State Defendants. ECF

18

19   1
      The Individual State Defendants include Cassie Anderson, Lori Blake, Brina
     Carrigan, James Desmond, Melissa Kehmeier, Chris Mejia, Cameron Norton, Sarah
20   Oase, Rana Pullom, Susan Steiner, Maggie Stewart, Jennifer Strus, Shannon
     Sullivan, and Donald Williams. ECF No. 359 at 1 n.1.

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 3
     Case 2:17-cv-00062-SMJ     ECF No. 388     filed 07/29/20   PageID.7828 Page 4 of 18




1    No. 376 at 2. Having reviewed the motion and the file in this matter, the Court is

2    fully informed. For the reasons that follow, the Court grants in part and denies in

3    part the motion.

4                                     BACKGROUND2

5          This case arises out of the tragic death of G.B., a minor child, in April 2015

6    while in the custody of his aunt. See ECF No. 1 at 1314. Following the death of his

7    parents, G.B. and his siblings became dependents of the State of Washington. Id.

8    at 1213. In early September 2014, G.B. and his younger brother were placed in

9    the care of their paternal aunt, Cynthia Khaleel, who lived in Chattaroy, Washington.

10   ECF No. 218-4 at 10, 24–35.

11         During the 2014–15 school year, staff and teachers at the elementary school

12   G.B. was attending observed numerous signs that G.B. may have been suffering

13   abuse and neglect, and on December 12, 2014, school counselor Tiffany Zuck

14   submitted a report to the Washington Department of Social and Human Services

15   (“DSHS”) indicating that she believed G.B. and his siblings were being abused at

16   home. ECF No. 135-9 at 4. DSHS social worker Brina Carrigan investigated the

17

18
     2
       The detailed factual background of G.B.’s death has been set forth in multiple prior
19   orders, see ECF Nos. 221, 281 & 368, and the Court finds it unnecessary to repeat
     that general background in full here. Because the contested issues pertain primarily
20   to the actions of Sarah Oase and James Desmond, the Court focuses on Oase and
     Desmond’s involvement with G.B.’s placement.

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 4
     Case 2:17-cv-00062-SMJ      ECF No. 388    filed 07/29/20   PageID.7829 Page 5 of 18




1    referral and ultimately closed it as unfounded. ECF No. 218-2 at 3–4; ECF

2    No. 218-4 at 3–4.

3          Heidi Kaas was G.B.’s primary social worker in 2014 and was involved in

4    G.B. and his younger brother’s placement. ECF No. 218-10 at 4. Sarah Oase served

5    as Kaas’s direct supervisor until August 30, 2014. ECF No. 382 at 2. Jeremy

6    Kirkland served as Kaas’s supervisor from September through December 2014. ECF

7    No. 218-3 at 4, 22–23. In an October 2014 review of Kaas’s work, Kirkland raised

8    concerns about the accuracy of Kaas’s reporting because the times she noted for

9    some health and safety visits were not possible given distances between the locations

10   of those visits. Id. at 28. Kaas stated that these must have been errors, and Kirkland

11   accepted this explanation. Id. at 29. In a November 2014 meeting with Kaas,

12   Kirkland noticed that Kaas had documented seeing G.B. in Chattaroy on the same

13   day she documented seeing another child in Port Angeles. Id. at 4–5, 26–27, 33–34.

14   Confronted with this inconsistency, Kaas admitted falsifying these records. Id. at 5,

15   34. Kirkland notified his supervisors of Kaas’s admission, and they opened an

16   investigation. Id. at 5, 34–35.

17         Susan Steiner replaced Kaas as G.B.’s primary social worker in

18   December 2014. ECF No. 218-12 at 3. Because no home study had been conducted

19   on Khaleel’s home, she also requested that the Spokane office of DSHS conduct a

20   home study. Id. at 4. Social worker James Desmond conducted a home study of


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 5
     Case 2:17-cv-00062-SMJ      ECF No. 388     filed 07/29/20   PageID.7830 Page 6 of 18




1    Khaleel’s home in late January 2015. ECF No. 218-5 at 3. During this visit, he

2    observed G.B., G.B.’s brother, and Khaleel’s other children, and he watched Khaleel

3    interact with them. Id. at 4. Desmond stated G.B. seemed to be happy and healthy.

4    Id. He also spoke by phone to Khaleel’s husband, who was in the military and

5    stationed in Kansas. Id. at 4. Desmond did have several concerns, which he reported

6    to Steiner, including that Khaleel reported a good childhood despite six CPS referrals

7    about her as a child; a 2008 referral against the Khaleels alleging that their two-year-

8    old child was found alone outside the home; the stability of the Khaleel marriage;

9    Khaleel’s hesitancy to discuss issues concerning the paternity of her youngest son;

10   and whether a background check had been completed on Khaleel’s parents, whom

11   she said helped her care for the children. Id. at 5–6.

12         Desmond and his supervisor, Nancy Sundin, went to Khaleel’s home in

13   March 2015. ECF No. 218-5 at 5. During this visit, the children were asleep, and

14   Desmond discussed his draft report with Khaleel and gave her background check

15   forms for her parents to complete. Id. Desmond returned again to the Khaleel home

16   to meet with Mr. and Ms. Khaleel on April 9, 2015. Id. He observed that the home

17   was in good condition with no visible safety concerns. Id. At this time Khaleel had

18   not completed the required forms and Desmond advised her that if she failed to do

19   so by the end of April, he would consider closing the home study without approval.

20   Id.


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 6
     Case 2:17-cv-00062-SMJ      ECF No. 388    filed 07/29/20   PageID.7831 Page 7 of 18




1          On April 17, 2015, emergency medical providers arrived at the Khaleel

2    residence and discovered G.B. in an unresponsive state. ECF No. 1 at 13. He was

3    taken to Sacred Heart Medical Center, where medical staff discovered multiple skull

4    fractures and traumatic brain injuries. Id. G.B. died from these injuries the following

5    day. Id. at 14. The Spokane County Medical examiner determined that G.B.’s cause

6    of death was a blunt force head injury and ruled the death a homicide. Id. G.B. also

7    sustained multiple other traumas, including an abdominal injury that was the result

8    of a forceful blow. Id. Khaleel was arrested in July 2015 and charged with second-

9    degree murder. Id. Desmond completed his home study after G.B.’s death,

10   recommending the home not be approved for placement of any children by DSHS.

11   ECF No. 218-5 at 6.

12         On September 14, 2016, G.B.’s grandmother, on behalf of G.B.’s Estate and

13   the Estate’s statutory beneficiaries, brought this action against the Washington State

14   Department of Social and Health Services (“DSHS”) and the Riverside School

15   District, along with numerous employees of those entities. ECF No. 1. The

16   procedural history of this case, including ten prior motions for complete or partial

17   summary judgment, is substantial. See ECF Nos. 105, 144, 151, 157, 218, 226, 236,

18   239, 347, 359 & 361. The Individual State Defendants filed this motion solely as to

19   Plaintiff’s negligence claims. ECF No. 359.

20


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 7
     Case 2:17-cv-00062-SMJ      ECF No. 388    filed 07/29/20   PageID.7832 Page 8 of 18




1                                   LEGAL STANDARD

2          The Court must grant summary judgment if “the movant shows that there is

3    no genuine dispute as to any material fact and the movant is entitled to judgment as

4    a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

5    outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477

6    U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if “the evidence

7    is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

8          In ruling on a summary judgment motion, the Court must view the evidence

9    in the light most favorable to the nonmoving party. See Tolan v. Cotton, 572

10   U.S. 650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

11   (1970)). Thus, the Court must accept the nonmoving party’s evidence as true and

12   draw all reasonable inferences in its favor. See Anderson, 477 U.S. at 255. The

13   Court may not assess credibility or weigh evidence. See id. Nevertheless, the

14   nonmoving party may not rest upon the mere allegations or denials of its pleading

15   but must instead set forth specific facts, and point to substantial probative evidence,

16   tending to support its case and showing a genuine issue requires resolution by the

17   finder of fact. See Anderson, 477 U.S. at 248–49.

18                                      DISCUSSION

19   A.    Objections to Reply

20         After the Individual State Defendants filed their reply, Plaintiff filed an


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 8
     Case 2:17-cv-00062-SMJ     ECF No. 388    filed 07/29/20   PageID.7833 Page 9 of 18




1    objection, asking the Court to strike pages four through six of the reply. ECF

2    No. 383. Specifically, Plaintiff alleged the Individual State Defendants’ arguments

3    that Oase and Desmond did not owe G.B. a duty of care were raised for the first

4    time in their reply. Id. at 1. The Individual State Defendants responded to the

5    objection, asserting they had raised the arguments in the original motion and that,

6    even if the original summary judgment motion did not raise the issue of duty,

7    Plaintiff’s responsive pleadings expressly claim that Oase and Desmond owed G.B.

8    a legal duty, and so the Individual State Defendants were entitled to respond to that

9    argument. ECF No. 385 at 12.

10         The Individual State Defendants briefed the legal standards applicable to the

11   duty, breach, and causation elements of negligence in their motion for summary

12   judgment. ECF No. 359 at 47. However, in each of the fourteen sections devoted

13   to individual Defendants, the Individual State Defendants used general language

14   regarding Plaintiff’s failure to meet her burden. See id. at 715. For example, as to

15   Oase, the motion states Plaintiff cannot “present sufficient competent evidence that
16   (1) Oase personally committed a negligent act or omission with regard to the
17   investigation of allegations of abuse or neglect, or G.B.’s placement with Kahleel,
18   and (2) that any alleged negligent act or omission by Oase was a proximate cause
19   of the injuries being claimed by the Estate.” Id. at 1213. Similarly, for Desmond,
20   the motion states Plaintiff cannot “present sufficient competent evidence that (1)


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 9
     Case 2:17-cv-00062-SMJ     ECF No. 388    filed 07/29/20   PageID.7834 Page 10 of 18




1    Desmond personally committed a negligent act or omission with regard to the

2    investigation of allegations of abuse or neglect, or G.B.’s placement with Kahleel,

3    and (2) that any alleged negligent act or omission by Desmond was a proximate

4    cause of the injuries being claimed by the Estate.” Id. at 15.

5          Although the Individual State Defendants’ motion is not perfectly clear as to

6    whether they were challenging both the existence of a duty and the breach of that

7    duty, the Court understands “committed a negligent act or omission” to mean both

8    the duty and breach. As such, the Court denies Plaintiff’s objection regarding

9    whether Oase and Desmond owed G.B. a duty of care. Given Plaintiff’s

10   misunderstanding of the motion, the Court would ordinarily permit supplemental

11   briefing on the issue of duty. However, because the Court finds Defendants have

12   failed to show that there no genuine issue of material fact exists as to each of the

13   elements of Plaintiff’s negligence claims, summary judgment is not appropriate and

14   no further briefing is necessary.

15   B.    Mejia, Norton, Strus, Sullivan, Williams, Anderson, Blake, Kehmeier,
           Pullom, Stewart, Carrigan, and Steiner
16

17         Plaintiff has not responded to the motion for summary judgment as to

18   Defendants Mejia, Norton, Strus, Sullivan, Williams, Anderson, Blake, Kehmeier,

19   Pullom, Stewart, Carrigan, and Steiner. See ECF No. 376. Nor has Plaintiff

20   identified any facts that would support Plaintiff’s claim of negligence against these



     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 10
     Case 2:17-cv-00062-SMJ     ECF No. 388     filed 07/29/20   PageID.7835 Page 11 of 18




1    Defendants.3 See ECF No. 375. As such, summary judgment is granted as to the

2    negligence claims against Defendants Mejia, Norton, Strus, Sullivan, Williams,

3    Anderson, Blake, Kehmeier, Pullom, Stewart, Carrigan, and Steiner.

4    C.    Negligence claims against Sarah Oase and James Desmond

5          The Individual State Defendants assert Plaintiff “cannot establish that

6    Defendant Sarah Oase breached a duty owed” and that “[t]here is a complete lack

7    of evidence to support claims of negligence against James Desmond.” ECF No. 359

8    at 12, 14. Plaintiff argues that issues of material fact preclude summary judgment

9    as to these Defendants. ECF No. 376 at 2.

10         The elements of a negligence claim are duty, breach, causation, and damages.

11   Hansen v. Friend, 824 P.2d 483, 485 (Wash. 1992). Under Washington common

12   law, DSHS is subject to both a common law and statutory duty of care. See M.W. v.

13   Dep’t of Soc. & Health Servs., 70 P.3d 954, 95960 (Wash. 2003). “DSHS owes a

14   duty of reasonable care to protect foster children from abuse at the hands of their

15   foster parents.” H.B.H. v. State, 429 P.3d 484, 487 (Wash. 2018).

16

17   3
      Plaintiff notes that she does not dispute or has no knowledge of certain facts related
     to Carrigan, Anderson, and Stewart and raises hearsay and foundation objections to
18   fact in the Individual State Defendants’ Statement of Material Facts Not In Dispute
     related to Carrigan. ECF No. 375 at 18, 2123. Plaintiff also mentions that Carrigan
19   found reports in a database Oase was able to access and that Steiner as the recipient
     of certain emails from Defendant Desmond. Id. at 10, 12, 13. However, none of
20   these facts support a finding that Carrigan, Anderson, Stewart, or Steiner acted
     negligently.

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 11
     Case 2:17-cv-00062-SMJ    ECF No. 388    filed 07/29/20   PageID.7836 Page 12 of 18




1          Washington courts also recognize that the obligation to investigate under

2    Revised Code of Washington § 26.44.050 “implies a cause of action for children

3    and parents for negligent investigation in certain circumstances.” M.W., 70 P.3d

4    at 957 (quoting Tyner v. Dep’t of Soc. & Health Servs., 1 P.3d 1148, 115455

5    (Wash. 2000)). This implied duty requires DSHS to act reasonably when

6    investigating reports of child abuse or neglect. Tyner, 1 P.3d at 1155. The duty is

7    triggered when DSHS receives a report of previous or existing abuse or neglect, but

8    not on receipt of allegations of potential future neglect. Wrigley v. State, 455

9    P.3d 1138, 1144 (Wash. 2020).

10         Thus, a child, parent, or guardian may assert a claim for negligent

11   investigation where “DSHS has gathered incomplete or biased information that

12   results in a harmful placement decision, such as removing a child from a nonabusive

13   home, placing a child in an abusive home, or letting a child remain in an abusive

14   home.” M.W., 70 P.3d at 960.

15         There are two elements of proximate cause: cause in fact and legal causation.

16   Tyner, 1 P.3d at 115556. Cause in fact exists when “but for” the defendant’s

17   actions, the Plaintiff would not have been injured. Id. at 1156. This is typically a

18   factual question presented to a jury, but it may be resolved as a matter law where a

19   reasonable jury could reach only one conclusion. H.B.H., 387 P.3d 1093, (Wash.

20   Ct. App. 2016) aff’d 429 P.3d 484, 487 (Wash. 2018). “Mere speculation or


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 12
     Case 2:17-cv-00062-SMJ     ECF No. 388    filed 07/29/20   PageID.7837 Page 13 of 18




1    argumentative assertion of possible counterfactual events is insufficient to prove

2    that but for the defendant’s breach of duty, the plaintiff would not have been

3    injured.” Id.

4          The Individual State Defendants assert Plaintiff cannot “present sufficient

5    competent evidence that (1) Oase personally committed a negligent act or omission

6    with regard to the investigation of allegations of abuse or neglect, or G.B.’s

7    placement with Kahleel, and (2) that any alleged negligent act or omission by Oase

8    was a proximate cause of the injuries being claimed by the Estate.” ECF No. 359

9    at 1213. As to Desmond, the Individual State Defendants assert Plaintiff cannot

10   “present sufficient competent evidence that (1) Desmond personally committed a

11   negligent act or omission with regard to the investigation of allegations of abuse or

12   neglect, or G.B.’s placement with Kahleel, and (2) that any alleged negligent act or

13   omission by Desmond was a proximate cause of the injuries being claimed by the

14   Estate.” ECF No. 359 at 15.

15         1.        Duty of Care

16         As to whether Oase or Desmond owed G.B. a duty of care, the Individual

17   State Defendants presented no particularized argument asserting that no duty of care

18   arose under statutory or common law. See ECF No. 359 at 1213, 1415. In their

19   reply, the Individual State Defendants argue Plaintiff has failed to “bring forth

20   sufficient, competent evidence to establish either Ms. Oase or Mr. Desmond


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 13
     Case 2:17-cv-00062-SMJ     ECF No. 388    filed 07/29/20   PageID.7838 Page 14 of 18




1    individually became legal custodians of G.B. or personally assumed the

2    responsibility to ensure his safety.” ECF No. 379 at 5. However, the Individual State

3    Defendants have not briefed the legal issue of whether individual employees must

4    take specific steps to become legal custodians in order to trigger their duties under

5    statutory or common law.4 The Court declines to make such a legal determination

6    where the issue has not properly been presented to the Court.

7          It is uncontested that Oase served as a social worker supervisor and directly

8    supervised Heidi Kaas between 2012 and August 30, 2014. ECF No. 382 at 2. It is

9    also undisputed that Desmond was a social worker and was assigned to complete a

10   home study of Khaleel’s home in January 2015. Id. The Individual State Defendants

11   also do not contest that “the State of Washington, through DSHS, owes a duty to

12   dependent foster children.” ECF No. 379 at 6. The Individual Defendants cite

13   evidence supporting their statement that Oase had no direct involvement in G.B.’s

14   dependency or the decision to place him in Khaleel’s home. ECF No. 360 at 6.

15

16   4
        The Individual State Defendants cite H.B.H. v. State, 429 P.3d 484, 496
     (Wash. 2018), and C.L. v. State Dep’t of Soc. & Health Servs., 402 P.3d 346, 350
17   (Wash. 2017), to support the proposition that “[w]hile the State of Washington,
     through DSHS, may owe dependent foster children a duty in tort neither decision
18   supports the imposition of either duty on an individual DSHS employee that has not
     individually assumed the legal custody or the responsibility for the safety of a
19   dependent child.” ECF No. 379 at 5. However, these cases indicate that the special
     relationship between DSHS and dependent children as the basis for a duty in tort,
20   neither case directly addresses the issue of when such a duty arises for individual
     DSHS employees. See H.B.H., 429 P.3d at 496; C.L., 402 P.3d at 350.

     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 14
     Case 2:17-cv-00062-SMJ   ECF No. 388    filed 07/29/20   PageID.7839 Page 15 of 18




1    However, Plaintiff cites evidence showing that Oase endorsed G.B.’s placement in

2    the Khaleel home without a home study. ECF No. 375 at 20. Thus, the Individual

3    State Defendants have failed to show there is no dispute over material fact as to

4    whether Defendants Oase and Desmond owed G.B. a duty of care.

5          2.    Breach of Duty and Causation

6          As to Oase, the Individual State Defendants assert that “Oase served as a

7    social worker supervisor for the Department and was assigned to supervise social

8    worker Heidi Kaas starting in 2012, but ending in August 2014” and that “Oase

9    conducted her supervisory reviews with Kaas and had no reason to question Kaas’s

10   representations and documentation of the services being provided by Kaas.” ECF

11   No. 359 at 12. As to Desmond, the Individual State Defendants assert that

12   “Desmond served as a social worker and was assigned to conduct a home study of

13   Kahleel’s home in January 2015” and that “he immediately started the home study,

14   gathered relevant information, raised concerns as they arose, and participated in

15   staffings regarding the on-going home study until the time of G.B.’s death.” ECF

16   No. 359 at 14.

17         However, Plaintiff’s claim against Oase is grounded in Oase’s failure to

18   ensure a home study was conducted before G.B. was placed in the Khaleel home,

19   her failure to inform the Spokane DSHS office that G.B. was being placed in the

20   Spokane DSHS’s geographic area, her failure to request courtesy supervision, and


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 15
     Case 2:17-cv-00062-SMJ       ECF No. 388   filed 07/29/20   PageID.7840 Page 16 of 18




1    that there was no basis to place G.B. with Khaleel as an urgent placement. ECF

2    No. 376 at 34. Plaintiff has identified evidence that Oase, as Kaas’s supervisor,

3    was responsible for arranging for a social worker to conduct a home visit and did

4    not do so and that Oase failed to contact the Spokane office of DSHS as required to

5    notify them of G.B.’s placement in their area or establish courtesy supervision. ECF

6    No. 375 at 3, 67, 11, 20.

7          Similarly, Plaintiff’s claims against Desmond are grounded in his alleged

8    failure to complete the home study on an expedited basis despite the fact that he

9    knew of concerns about G.B.’s welfare and the fact that a home study should have

10   been completed prior to his assignment to the case. ECF No. 376 at 4. Plaintiff has

11   identified evidence that, even with an urgent placement, DSHS policy required a

12   home study to have been completed within 120 days of G.B.’s placement. ECF

13   No. 240-25 at 19. The parties do not dispute that Desmond was assigned to

14   complete the home study in January 2015. ECF No. 382 at 2. Because G.B. was

15   legally placed with Khaleel on September 3, 2014, Desmond’s assignment was

16   necessarily at least 120 days after G.B.’s placement. See ECF No. 241 at 14.

17         Plaintiff has also shown evidence that the Khaleel home study was not likely

18   to be approved, even excepting her failure to submit required paperwork. ECF

19   No. 240-15 at 4; ECF No. 240-12 at 79. Thus, there are material facts in dispute

20   as to whether the failure to conduct an earlier home study, or to expedite the home


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 16
     Case 2:17-cv-00062-SMJ     ECF No. 388    filed 07/29/20   PageID.7841 Page 17 of 18




1    study that was conducted, caused G.B. to be in the Khaleel home at the time he was

2    allegedly killed. The Individual State Defendants accordingly have failed to show

3    there is no dispute of material fact as to whether Defendants Oase and Desmond

4    breached a duty of care owed to G.B. and whether that breach caused his death.

5                                      CONCLUSION

6          The Individual State Defendants have failed to show there is no dispute of

7    material fact as to any of the elements of Plaintiff’s negligence claims against

8    Defendants Oase and Desmond. As such, summary judgment is not appropriate, and

9    the motion is denied as to these Defendants. Because Plaintiff has not cited any facts

10   that would support Plaintiff’s claim of negligence against the remaining Individual

11   State Defendants, the motion is granted as to these Defendants.

12         Accordingly, IT IS HEREBY ORDERED:

13         1.     The Individual State Defendants’ Motion for and Memorandum in

14                Support of Summary Judgment, ECF No. 359, is GRANTED IN

15                PART and DENIED IN PART as follows:

16                A.     Plaintiff’s claims for negligence against Defendants Mejia,

17                       Norton, Strus, Sullivan, Williams, Anderson, Blake, Kehmeier,

18                       Pullom, Stewart, Carrigan, and Steiner are DISMISSED WITH

19                       PREJUDICE.

20   //


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 17
     Case 2:17-cv-00062-SMJ     ECF No. 388       filed 07/29/20   PageID.7842 Page 18 of 18




1                 B.     The motion is denied as to Plaintiff’ claims for negligence

2                        against Defendants Oase and Desmond.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to counsel for all parties.

5          DATED this 29th day of July 2020.

6                        _________________________
                         SALVADOR MENDOZA, JR.
7                        United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART INDIVIDUAL
     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 18
